Citation Nr: 0528342	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-06 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of this claim and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claim. 

2.  A bilateral knee disability was not present in service or 
for many years after service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a bilateral knee 
disability.  He contends that he injured his knees in service 
in approximately 1951 or 1952 when he fell on the deck of a 
cargo ship.

Laws and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110;  
38 C.F.R. § 3.303(a).  Arthritis is a condition presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West,  
11 Vet. App. 169, 171 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

"[W]here the service medical records are presumed destroyed . 
. . the [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This does not establish a heightened benefit of 
the doubt.  What exists is a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to explain the decision 
when the veteran's medical records have been destroyed.  See 
id.  Rather than lowering the legal standard for proving a 
claim for service connection, this case law increases the 
obligation to evaluate and discuss in the decision all of the 
evidence that may be favorable to the veteran.

Factual Background and Analysis

The veteran's assertions, his existing service medical 
record, the October 1995 VA examination report, the July 1997 
VA examination report, and the veteran's private medical 
records were reviewed.  There is no evidence in the record of 
an in-service incurrence or aggravation of an injury or 
disease.  Thus, the evidence does not support the veteran's 
service connection claim for a bilateral knee condition.

The veteran asserts that he fell in 1951 or 1952 while on 
board either the U.S.S. General Horn or U.S.S. Hershey and 
injured both knees.  He claims to have been treated on board.  
The veteran's complete service medical record is unavailable 
as it was apparently destroyed in the 1973 National Personnel 
Record Center fire in St. Louis, Missouri.  The only 
available service medical record is his January 1953 
separation examination.  No reference to a history of 
treatment for knee problems is recorded on that report.  The 
report of examination shows that he was not lame and did not 
have a trick or locked knee when he was examined in January 
1953.  

Because the veteran's service medical records were destroyed, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the veteran.  Here, VA's has met the heightened duty to 
assist the veteran.  VA requested records at the behest of 
the veteran on several occasions.  The responses, content and 
relevance are discussed in the Veterans Claims Assistance Act 
section below.

Treatment records from Dr. Jaffe show a diagnosis of left 
knee osteoarthritis and show that a left knee total 
arthroplasty was performed in January 1993.  Dr. Jaffe's 
final treatment note of November 1993 shows he diagnosed 
degenerative joint disease in both knees.  There is no 
mention of a relationship between the veteran's degenerative 
joint disease and service.  No other private treatment 
records are available for review.  The veteran claims that he 
was treated by other private physicians, but that they are no 
longer in practice or are deceased.  He has indicated that no 
records are available from these doctors.

VA examined the veteran on several occasions.  When examined 
in October 1995, the post-total left knee arthroplasty was 
noted and a diagnosis of degenerative joint disease in the 
right knee was advanced.  Bilateral degenerative arthritis 
was diagnosed when the veteran was examined by VA in July 
1997.  Because the record reflects the diagnosis of a current 
disability, the veteran meets the first element necessary to 
establish service connection  

The evidence of record also addresses the second and third 
elements necessary to establish service connection.  All 
available private treatment records are dated many years 
post-service and make no mention of an in-service injury or 
that any in-service injury caused the veteran's current knee 
problems.  The competent medical evidence in the claims file 
presents no connection to service.  This is evidence against 
the veteran's claim.  Because there exists no evidence of an 
in-service incurrence or a nexus between the veteran's 
current disability and an in-service incurrence, neither the 
second, nor the third element of service connection are met.

The positive and negative evidence is not in relative 
equipoise with respect to whether the veteran incurred a knee 
disability in service.  Rather, the preponderance of the 
evidence is against his claim for service connection for a 
bilateral knee disability.  Attempts to obtain service 
medical records have produced only the separation examination 
report, which shows no evidence of a bilateral knee problem.  
Post-service treatment records showing treatment for 
bilateral degenerative arthritis of the knee are not present 
in the file until 1993 many years after service, and as such, 
the veteran is not entitled to the presumption that it was 
incurred in service.

Because the evidence preponderates against the claim, the 
benefit of the doubt doctrine is not applicable.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Entitlement to 
service connection for a bilateral knee problem is denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask the veteran to submit any pertinent evidence 
in his possession ("fourth element").  

The October 2000 rating decision in this case predated the 
November 9, 2000 effective date of the VCAA; therefore, no 
VCAA-compliant letter was sent prior to the rating decision.  
There is no error in the RO's not providing notice of the 
VCAA's requirements prior to the initial adjudication 
decision where such notice was not mandated at the time.  
Pelegrini, 18 Vet. App. at 120.  Here, the notices regarding 
the veteran's claim informed him of the bases for the 
decision, what types of evidence would be needed, and how the 
evidence would be secured. 

The December 2000 Statement of the Case and May 2002 and 
August 2004 Supplemental Statements of the Case have informed 
the veteran of the evidence collected and the reasons and 
bases for VA's decisions.  And, since October 2000, the RO 
sent two VCAA-compliant letters to the veteran.  The May 2003 
letter explained to the veteran what evidence was necessary 
to establish entitlement to service connection, and requested 
that the veteran provide information to allow VA to collect 
the evidence necessary.  It also notified the veteran that he 
may collect the evidence himself and forward it to VA.  The 
October 2003 letter again requested that the veteran provide 
information to allow VA to collect the evidence necessary and 
notified the veteran that he may collect the evidence himself 
and forward it to VA.

Although the veteran was not explicitly asked to submit all 
pertinent evidence in his possession so as to literally 
comply with the "fourth element," the May 2003 letter 
essentially accomplished the same result.  This letter gave 
notice of all types of evidence needed to substantiate the 
claim.  VA gave the veteran the opportunity to participate in 
the collection of evidence for his claim; therefore, the 
Board finds that no prejudicial error resulted with respect 
to the "fourth element."  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  

VA twice requested the ship logs from the U.S.S. General Horn 
and U.S.S. Hershey.  In October 1999 a Request for 
Information was submitted and in August 2002 VA asked the 
National Personnel Records Center (NPRC) for information 
related to the veteran.  In particular, ship logs dating from 
January 1951 through January 1953 from the U.S.S. General 
Horn and the U.S.S. Hershey were requested.  The NPRC found 
no listing of these ships.  In an effort to locate some 
information for this veteran, NPRC also searched the records 
of two similarly named ships, the U.S.S. General W. G. Haan 
and the U.S.S. General M.L. Hercey, but found no record of 
the veteran.  It was noted that deck logs are administrative 
records that document information pertinent to the entire 
ship and rarely refer to individuals.  Thus, even if VA were 
to have successfully obtained a copy of the relevant ship's 
logs, information pertaining to the veteran's fall would not 
likely exist in those records and further attempts to obtain 
these records appear futile. 

Following service, the veteran claims to have been treated at 
the VA Medical Center in Montgomery, Alabama sometime in 1968 
or 1969.  In January 2002, the VA requested records from 
January 1968 to the present from that facility.  The response 
indicated that the facility had no records from the requested 
time period.  Because VA requested records at the behest of 
the veteran on several occasions, the duty to assist a 
veteran in substantiating his claim was met.  

The record here includes the veteran's assertions, the 
separation examination, VA examinations and private treatment 
records, all of which have been reviewed.  VA attempted to 
locate additional records at the behest of the veteran, but 
was unsuccessful because the records apparently do not exist.  
The veteran has not identified any other relevant records 
that are available.  

Based on the above, the Board concludes that VA has met its 
duties to notify and assist the veteran.



ORDER

The claim for service connection for a bilateral knee 
disability is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


